Citation Nr: 1108580	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO in Indianapolis, Indiana.

This case was remanded by the Board in November 2008 and November 2009 and is now ready for further disposition.  

The claim to reopen a claim of entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's diagnosed peripheral neuropathy manifested to a compensable degree within one year of his service discharge.  


CONCLUSION OF LAW

Peripheral neuropathy is presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist


As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as an organic disease of the nervous system manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010).  In addition, since the Veteran's claim has been before the Board, the law regarding presumptive diseases has changed.  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add all chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service treatment records do not indicate any peripheral neurology symptomatology.  Post-service treatment records within the first year following the Veteran's return from Vietnam are not available but the Veteran reported to the April 2010 VA examiner that his symptoms began six to eight months following his return from Vietnam.  Additionally, at his hearing before the RO, he reported that symptoms began a few months following his return from Vietnam. 

In this regard, following a thorough review of the claims file, physical examination, and personal interview, a VA examiner determined that the Veteran's peripheral neuropathy likely began within the first 6 to 8 months following his return from Vietnam.  See Report of April 2010 VA Examination.  Service personnel records show that the Veteran returned from Vietnam in approximately January 1969, and that he was released from active duty in April 1969.  Such would mean that the Veteran's peripheral neuropathy manifested within 3 to 6 months of his service discharge.  In other words, there is medical evidence that diagnoses the Veteran as having peripheral neuropathy within one year of service discharge.  

The outstanding question therefore is whether the Veteran's peripheral neuropathy manifested to a compensable degree within that time period.  The Board finds that such evidence has been presented.

Under Diagnostic Code 8521, which rates partial and complete paralysis of the external popiteal nerve (common peroneal), neuralgia, neuritis, or mild incomplete paralysis warrant a 10 percent disability rating.  Moderate incomplete paralysis warrants a 20 percent disability rating, and severe incomplete paralysis warrants a 30 percent disability rating.  Complete paralysis; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes; warrant a 40 percent disability rating.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Here, the Veteran maintains that he has experienced numbness and tingling in his toes that has grown progressively worse over time.  Statements from family members and friends recall the Veteran complaining of foot pain since he returned from service.  For example, his wife recalled him complaining of tingling in his feet when he got back from Vietnam.  She said he had always had difficulty wearing shoes because of his painful feet.  Similarly, since she was a child, the Veteran's daughter remembered him having difficulty walking and/or finding comfortable shoes.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  

In this case, the Veteran is competent to report symptoms such as numbness, tingling, and loss of feeling because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Additionally, the Veteran's wife, daughter, and friends are competent to report symptoms they observed.  The Board also finds that their reported history of the Veteran's symptomatology within one year of active service to be credible.  Further, given his complaints of numbness and tingling, the Board finds that the Veteran has provided sufficient evidence of mild (compensable) incomplete paralysis (peripheral neuropathy) within one year of service discharge.  

Put another way, resolving all doubt in his favor, the competent and credible evidence supports a finding that the Veteran's peripheral neuropathy manifested to a compensable within one year of service discharge.  Service connection for peripheral neuropathy is therefore warranted.

Consideration has been given to the fact that the April 2010 examination report diagnosed the Veteran as having acute to subacute peripheral neuropathy and not a chronic peripheral neuropathy, and that the award for service connection under the tenets of 38 C.F.R. § 3.309(a) requires evidence of a chronic disability.  However, in diagnosing the Veteran as having acute to subacute peripheral neuropathy shortly after his return from Vietnam, the examiner seemed to have confined his opinion to the relationship that the Veteran's peripheral neuropathy had with his exposure to herbicides.  Specifically, the VA examiner opined that typically, symptoms should present two to three months following removal of the exposure and as stated above, the Veteran reported to the examiner that his symptoms began six to eight months following his return from Vietnam.  He did not address the apparent conflict in attributing the Veteran's symptoms in 1969 to acute to subacute peripheral neuropathy and his current neurological complaints, which he had previously attributed to idiopathic peripheral neuropathy.  See Report of March 2009 VA Examination.  Indeed, taken together, the March 2009 and April 2010 examination reports appear to demonstrate the chronic nature of the Veteran's peripheral neuropathy.


ORDER

Service connection for peripheral neuropathy is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


